Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was not published.  
Priority date is filing date 09/10/2019. 



Non-Final Office Action after RCE


Status of claims

Claims 1-4, 7-9, 12-13, 16-20, 22, 24-25 and 30-31 and 33 are pending. 
Claims 22, 24, 25, 30, and 31 are withdrawn.
Claims 1-4, 7-9, 12-13, 16-20 and 33 were examined. 
No claim is allowed.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022  has been entered.

Specification
Applicant’s response filed on 11/29/2021 in regards to amendments in specification was fully considered. However, marked copy and clean copies must be provided. Applicants should also provide the reasons for amendments. All the changes should be clearly explained.  Applicants response does not show what was added and deleted with para and page numbers. Similarly, if figures were added. It should be explained what figures were added and/or deleted and the reasons why it was necessary.  See MPEP for further information. 
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because amendments in specification was filed.  A marked copy of the specification should also submit.  All the changes as cited in the response must be clearly recorded for each page. 
A substitute specification or amendments in specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

A marked copy of specification was submitted on 12/30/2019 was found labelled as Applicants arguments/remarks Amendments (64 pages).  A clean copy labelled as “Specification” (62 pages) submitted on 12/19/2019.	
Another specification submitted on 09/10/2019 (62 pages) with no comments.
Another amendments filed on 12/18/2020 (10 pages) where cancellation of [00153] example 1 was requested.  It is unclear what and why certain pages were deleted and added in those 10 pages, where the changes were done.  No new matter can be added in the replacement of 10 pages.  Applicant is requested to write clearly with complete information with dates what was deleted and what was  added with specie lines and page numbers. It  must  be clear what was exactly deleted and what was added.  The  support in original specification with reason for amendments .   According to MPEP correct information is required. for a complete and clear record.  No new matter can be added. 
Chidamide
Formal Name
N-(2-amino-4-fluorophenyl)-4-[[[(2E)-1-oxo-3-(3-pyridinyl)-2-propen-1-yl]amino]methyl]-benzamide
CAS Number
1616493-44-7
Synonyms
CS 055
HBI 8000
Tucidinostat—

    PNG
    media_image1.png
    123
    379
    media_image1.png
    Greyscale





Declaration by Dr. Chia-Nan Chen under 37 C.F.R § 1.132

Declaration filed by Dr. Chia-Nan Chen filed on 11/29/2022 with RCE is acknowledged,   the declaration shows the potency of a specific drug form is not predictable (Section 6 of the declaration).  Declaration includes Tables 1-3
 The declaration in section 7 explains the preparation of some salts failed.  
Applicants argued that it is not predictable that any particular salt form of a drug would exhibit desired properties. See table 1. Such properties can only be ascertained by empirical observation.   However, many attempts to make a hydrochloride salt of chidamide failed, as shown in Table 1. In particular, attempts to produce a salt form of chidamide by using 2N HCI (which is the concentration taught in Lu), or unfavorable molar ratio of API and acid, had failed and resulted in a clean solution (see Entry 8 of Table 1 below) or an unsuitable crystal (see Entry 9 of Table 1 below).   It appears that Applicants found a specific method of making hydrochloride salts of chidamide (section 8).  The arguments in regards to LU et al. was unclear.  
	Applicants argued about Bissonnette does not teaches any salt of chidamide.  It is believed that office action contains combination of references.  It is obviousness rejection.  
Applicants tried different conditions including screening different solvents and failed (see entries 10 and 11 of Table 1 below), but after repeated failures, and proposed that it may be possible to use supersaturated nucleation method to generate HCI salt form of Chidamide (see Entries 1~7 of Table 1). 
The exemplified of chidamide salts as presented in table 1 and the arguments presented in the declaration was fully considered.   Applicants may consider adding some specific condition in claims which Applicants found the results  different and unexpected as argued as presented in declaration and table 1.  
After considering all the response and arguments including Lu et al., claims as presented are not allowable.  Applicant may consider amending the claims or explain how the claims as presented were not expected  to one skilled in the art at the time the invention was filed.   Applicants can also refer to any example or any unexpected results of the claimed invention.

BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 12-13 and 16-20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette, Reid et al (US Patent 10,385,131 also published as 20170327583, Brand, (US Patent 10,548,889) , Tam Nm Dinh et al. (Am J Clin Exp Immunol, prev. cited, 892 dated 07/08/2020, 16 pages) and Julius E. Remenar et al. (CrystEngComm, 2011, prev. cited, 892 reference dated 07/08/2020, 10 pages).  These references teach combination of chidamide and salt of celecoxib which embraces Applicants claimed invention. See the entire documents. 	

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
In regards to claim 1, Bassinette teaches celecoxib in combination with chidamide. [0235].  Bissonnette et al (US ‘583) teaches combinations that include an HDAC1 and a PD-L1 inhibitor that are useful for treating cancer, including cancer resistant to PD-1 inhibitors. The combinations of HDAC inhibitors and PD-L1 inhibitors and the use of such combinations in the treatment of cancer [0002].  
The combinations that includes an HDAC inhibitor (HDACi) and a PD-L1 inhibitor. The combinations include a compound of formula I and a PD-L1 inhibitor. [0004].
In regards to claim 1, Bissonnette teaches compound of formula I is N-(2-amino-4-fluorophenyl)-4-[[[(2E)-1-oxo-3-(3-pyridinyl)-2-propen-1-yl]- amino]methyl]benzamide, referred to herein as HBI-8000, or chidamide.  [0007].  In regards to claim 1, Bissonnette teaches a method for treating a cancer that has become resistant to treatment with a PD-1 inhibitor wherein such cancer is treated with a combination of an HDAC inhibitor and PD-L1 inhibitor. In embodiments of this aspect the HDAC inhibitor is a compound of formula I including HBI-8000 also known as chidamide. [0019].

In regards to claim 1 as amended includes specific acidic salt of chidamide is hydrochloride or a sulfate salt of chidamide. Bissonnette teaches pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof.  [0087]. It includes inorganic acids which are hydrochloric acid and sulphate salts.  
Therefore, it would have been obvious to one skilled in the art to prepare a hydrochloride salt or sulfate salt of chidamide when Bissonnette teaches pharmaceutically acceptable salts of chidamide.  A person skilled in the art would know the phmmaceutically acceptable salts includes organic and inorganic salts.  It does not have to specifically disclose the inorganic salts. A person skilled in the art would know how to make acidic and basic salts of a compound.  
Bissonnette does not explicitly teach specific salts as claimed.  Brand teaches pharmaceutically acceptable salts including claimed acidic and basis salts. 
In regards to claims 2-4,  basic salts Brand teaches pharmaceutically acceptable salt  (Lines 48-67, col. 7, lines 1-13, col. 8. It teaches they can be derived from appropriate bases include alkali metal, alkaline earth metal, ammonium and N.sup.+(C.sub.1-4alkyl).sub.4 salts. Representative alkali or alkaline earth metal salts include sodium, lithium, potassium, calcium, magnesium, and the like. (Lines 14-22, col. 8). 
In regards to combination of claim 1, compounds of formula I, Bissonnette et al include pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof [0087].   
In regards to ratios, dosages, timings and amounts, in the form of tablet or capsule as in claims 2-4, and 6, Bissonnette et al. teaches amounts of compounds in combinations, [0088], [0093] and [0105]-[0109], therefore, a person skilled in the art with the knowledge provided by the reference, would be able to find an appropriate ratio of the amounts as needed at the time the invention was filed with reasonable expectation of success.
Therefore, amounts of the acidic salt of chidamide and the basic salt of celecoxib ranges from 5 about 5% (w/w) to about 80% (w/w) and about 95% (w/w) to about 20% (w/w) and the amounts of the acidic salt of chidamide and the basic salt of celecoxib are in a weight ratio of about 8: 1, about 4: 1, about 2:1 
    PNG
    media_image2.png
    13
    7
    media_image2.png
    Greyscale
about 1: 1, about 1:2, about 1:4 or about 1:8 are considered obvious. 
In regards to combination of claim 1, compounds of formula I, Bissonnette et al includes pharmaceutically acceptable salts, pharmaceutically acceptable stereoisomers, prodrugs, enantiomers, diastereomers, hydrates, co-crystals, and polymorphs thereof [0087].
In regards to ratios and amount s as in claims 2-4, and 33, Bissonnette et al. teaches amounts of compounds in combinations, [0088], [0093] and [0105]-[0109], therefore, a person skilled in the art with the knowledge provided by the reference, would be able to find an appropriate ratio of the amounts as needed at the time the invention was filed with reasonable expectation of success.  Therefore, amounts of the acidic salt of chidamide and the basic salt of celecoxib ranges from 5 about 5% (w/w) to about 80% (w/w) and about 95% (w/w) to about 20% (w/w) and the amounts of the acidic salt of chidamide and the basic salt of celecoxib are in a weight ratio of about 8: 1, about 4: 1, about 2:1 
    PNG
    media_image2.png
    13
    7
    media_image2.png
    Greyscale
about 1: 1, about 1:2, about 1:4 or about 1:8 are considered obvious.  
, 
Ascertaining the differences between the prior art and the claims at issue.(MPEP §2141.012)
While Bissonnette et al. teaches combination of chidamide and celecoxib and their salts, Bissonnette does not explicitly teach specific salts as claimed.
In regards to chidamide salts including basic salts which includes sodium salts, Brands teaches HDAC inhibitor chidamide (Epidaza.RTM., HBI-8000, Chipscreen Biosciences, China).. and its pharmaceutically acceptable salt.  Brands also teaches celecoxib (Celebrex.TM.),
It teaches salts can be derived from appropriate bases include alkali metal, alkaline earth metal, ammonium and N+(C1-4alkyl)4 salts. Such as alkali or alkaline earth metal salts include sodium, lithium, potassium, calcium, magnesium, and the like. (See lines 48-67, col. 7; lines 1-13, col. 8 and lines 14-24, col. 8). 
In regards to administration Brands teaches oral administration, 
In  regards to  amounts 0.01-100mg/kg bodyweight per day.  (Lines 38-55, col. 34) and  100 mg to 200 mg of the compound or a pharmaceutically acceptable salt is taught (Lines 58-60, col. 23). 
It would have been obvious to one skilled in the art at the time the invention was filed would have option to make chidamide salts including sodium salts as instantly claimed,  A person skilled in the would be motivated to add any appropriate salt as needed especially when Brand teaches salts such as alkali or alkaline earth metal salts include sodium, lithium, potassium, calcium, magnesium.  
The references cited above does not explicitly teach basic salt which is sodium salt of celecoxib as instantly claimed. 
In regards to claim 1, Dinh teaches that nonsteroidal anti-inflammatory drug (NSAID) Celecoxib (Celebrex®) received Food and Drug Administration (FDA) approval in 1998 for treatment of osteoarthritis and rheumatoid arthritis, recently its use has been extended to various types of malignancies, such as breast, colon, and urinary cancers. To maintain the survival of malignant B cells, non-Hodgkin's Lymphoma (NHL) is highly dependent on inflammatory microenvironment, and is inhibited by celecoxib. Celecoxib hinders tumor growth interacting with various apoptotic genes, such as cyclooxygenase-2 (Cox-2), B-cell lymphoma 2 (Bcl-2) family, phosphor-inositide-3 kinase/serine-threonine-specific protein kinase (PI3K/Akt), and inhibitors of apoptosis proteins (IAP) family. CD19-redirected chimeric antigen-receptor (CD19 CAR) T cell therapy has shown promise in the treatment of B cell malignancies. Considering its regulatory effect on apoptotic gene products in various tumor types, Celecoxib is a promising drug to be used in combination with CD19 CAR T cell therapy to optimize immunotherapy of NHL.  (Abstract).
Dinh teaches the advantages that Celecoxib is also an effective drug to use in treatment of patients with NHL. In a phase II study, 35 patients with relapsed or refractory NHL were treated with high doses of celecoxib (400 mg p.o.bi.d). The median progression-free rate was 4.7 months and median overall survival rate was 14.4 months with 8.4 months median follow-up.  (See last para, right col on page 29).  chidamide (Epidaza.RTM., HBI-8000, Chipscreen Biosciences, China). It also teaches  combination of celecoxib (Celebrex.TM.) in the composition. 
It would have been obvious to one skilled in the art at the time the invention was filed to use combination Chidamide and celecoxib as taught by Bissonnette et al (US ‘583) and as instantly claimed with reasonable expectation of success.   In regards to claim 1, Bissonnette et al. teaches a combination comprising an acidic salt of chidamide and salts of celecoxib.  One having skilled in the art would consider making any salt including basic salts or any other salt as needed for  Celecoxib (Celebrex®) and chidamide as taught by Brand and Dinh.
 The references cited above does not explicitly teach crystalline hydrates as claimed. 
In regards to claims 7-9, 12-13, 16-20, and 33, Remenar et al teaches crystalline form of celecoxib sodium salt, It teaches crystalline hydrates and propylene glycol solvates of celecoxib sodium salt (Cel-Na) were prepared and characterized with the aim of improving oral drug absorption by breaking up the H-bonding interactions present in crystals of the poorly soluble marketed form of the drug (Cel-III). The hydrate grows rapidly from aqueous alkaline solution, forming a thick slurry of thin plates. Thicker plates for structure determination were successfully grown by adding up to 1% benzyl alcohol to the solution. The structure of the pentahydrate of the sodium salt is comprised of a bilayer motif where three waters are coordinated to sodium ions in a discrete layer, while the other two waters reside in a one-dimensional channel. At a given temperature, the hydration state changes rapidly and reversibly as a function of relative humidity (RH). The hydrated salt is physically stable in a sealed vial, but reverts rapidly to the crystalline free base if exposed to ambient CO2 in air at 40% RH or higher. The propylene glycol (PG) solvate of Cel-Na exists in an anhydrous and trihydrate form. The trihydrated PG solvate of Cel-Na is physically stable above ∼15% RH and does not react measurably with CO2 at 66% RH over 4 days, making it the most suitable form for use in solid pharmaceutical formulations.

    PNG
    media_image3.png
    175
    377
    media_image3.png
    Greyscale

X-Ray data collection, solution, and refinement for Cel-Na(H22O)55
Reamer teaches that he celecoxib sodium salt forms that were previously coupled with excipients to improve oral absorption of the drug have been studied. Cel-Na exists as a pentahydrate when suspended in aqueous alkaline media. Addition of 0.3% benzyl alcohol facilitated the growth of crystals sufficiently large for structure determination by single X-ray diffraction. The salt crystallizes in a bilayer structure having layers of celecoxib and layers of hydrated sodium ions with channels that hold additional water. At room temperature, Cel-Na(H22O)xxx exists as a trihydrate between 40 and 70% RH, a monohydrate from 10–30% RH, and a hemi-hydrate below 10% RH; PXRD patterns containing both forms are found at humidity close to the transition between two hydration states. The exchange of moisture is rapid and samples must be protected from exposure to air during PXRD measurements to get reproducible powder patterns. Cel-Na(H22O)xxx must be protected from air in order to prevent neutralization of the salt form by carbon dioxide and water in air. Propylene glycol forms a solvate and a trihydrate solvate of Cel-Na. Cel-NaPG(H22O)33 is physically stable at room temperature above ∼10% RH and higher, and the form is resistant to reaction with CO2 and water in the air. Overall, Cel-NaPG(H22O)33 is the most shelf-stable form of Cel-Na discovered to date and would be the best choice for use in formulations combining excipients with a salt form to potentially enhance the rate and extent of oral absorption of celecoxib. (Conclusion, page 1089).See also See Figs 1-12.
Finding of Prima Facie Obviousness Rational and Motivation  (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to make a combination of chidamide and basic salt of celecoxib as taught by Bissonnette et al. in combination of Brand, Dinh, and Remenar et al.  Since combination of celecoxib and Chidamide and their salts are taught by the prior art, it would have been obvious to one skilled in the art at the time the invention was filed to make a combination of chidamide and celecoxib and its salts at the time the invention was filed with reasonable expectation of success.  
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Remenar et al for selection of basic salt such as sodium salt because it teaches that celecoxib sodium salt coupled with excipients to improve oral absorption of the drug. Cel-Na exists as a pentahydrate when suspended in aqueous alkaline media.   Since prior art  teaches X-ray diffraction of celecoxib and also discloses crystalline forms.  Motivation is provided by Remenar to make a single crystal large enough to get X-ray diffraction of the sodium salt of celecoxib that addition of 0.3% benzyl alcohol facilitated the growth of crystals sufficiently large for structure determination by single X-ray diffraction. The salt crystallizes in a bilayer structure having layers of celecoxib and layers of hydrated sodium ions with channels that hold additional water.  No unexpected was noted.
The motivation to use any salt of celecoxib such as sodium salt for improved unexpected results taught by Remenar et al for improving the absorption of the drug.   Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to prepare a drug containing celecoxib sodium salt when Reamer teaches that Cel-NaPG (H22O)33 is the most shelf-stable form of Cel-Na discovered to date and would be the best choice for use in formulations combining excipients with a salt form to potentially enhance the rate and extent of oral absorption of celecoxib. 
The trihydrate PG solvate of Cel-Na is physically stable above ∼15% RH and does not react measurably with CO2 at 66% RH over 4 days, making it the most suitable form for use in solid pharmaceutical formulations.
The motivation provided by the references were explained above so not repeated here. 
Therefore, for the reasons cited above the combination comprising an acidic salt of chidamide and a basic salt of celecoxib; wherein the acidic salt of chidamide is a hydrochloride salt or a sulfate salt of chidamide and its dependent claims were considered obvious over the prior art.  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
In regards to administration timings, doses, duration and ranges are  considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 


Claim Rejections - 35 USC § 103

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the references as cited above  as applied to claims  1-4, 6-9, 12-13, 16-20 and 33 above, and further in view of Xianping Lu et al. (20150299126 also published as US Patent 9,573,901).Xianping Lu et al. teaches preparation of salts chidamide crystal form A. including hydrochloride salt. 
[0022]. The method for preparing the chidamide crystal form A provided herein comprises: 
 Step 1: chidamide is added to 2 mol/L dilute hydrochloric acid solution, dissolved by stirring at room temperature and diluted with water; to the resultant solution is added dropwise 2 mol/L NaOH solution, stirred for 30 min, and then filtered; wherein the weight ratio between chidamide and the dilute hydrochloric acid solution in Step 1 is in the range from 1:4.2 to 1:4.4, the weight ratio between chidamide and water is in the range from 1:25 to 1:30, and the weight ratio between chidamide and NaOH solution is in the range from 1:2.5 to 1:2.7; [0023].
Step 2: the resultant solid is collected, and added to water; to the mixture is added dropwise 2 mol/L NaOH solution, stirred for 60 min, and then filtered; the resultant solid is collected, washed with water to a pH value from 5 to 7, and then dried; wherein the weight ratio between chidamide and water in Step 2 is in the range from 1:15 to 1:25, and the weight ratio between chidamide and NaOH solution is in the range from 1:1.5 to 1:2.0. [0024].
Lu teaches that preferred is the drying process in Step 2 was drying under vacuum at 80.degree. C. for 24 h. [0025].
It would have been obvious to one skilled in the art to prepare HCl salt of chidamide or its sulfate salt would have been obvious to one skilled in the art at the time the invention was filed.  X-Diffraction spectra is considered obvious to one skilled in the art at the time the invention was filed.  A person skilled in the art would know how to get and interpretation of X-ray diffraction spectra of the sample.    Any unexpected results found by Applicants must be clearly claimed with the support in original specification. No new matter can be added.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 


Response to Remarks

Applicants response filed on 11/29/2022 with RCE is acknowledged.   Applicants arguments were fully considered but were not found persuasive. The invention as claimed the combination comprising an acidic salt of chidamide and a basic salt of celecoxib; wherein the acidic salt of chidamide is a hydrochloride salt or a sulfate salt of chidamide and its dependent claims were considered obvious over the prior art cited above.  Applicants arguments and the declaration was fully considered.  Applicants arguments do not fully apply to claims as presented.   Applicant may consider amending the claims to show that the combination as claimed was not obvious at the time the invention was filed. 
It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also, Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).

Previously, Applicants elected group I with traverse.  These groups represent the inventions which were different. A reference applied on one group may not be applied on other groups. The details of the reasons were explained in the restriction requirement. The restriction was maintained and made final.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627